Peters, C. J.
An examination of the evidence in this case satisfies us that the decree below should be affirmed.
It is argued on the part of the respondent that it is an instance where witness appears against witness, and therefore it cannot be said that the complainant’s proof is clear, convincing and conclusive, as it should be in order to require the reformation of a deed. We, ho wever, regard the testimony of the principal witness for the complainants as corroborated by circumstances much stronger than the oral evidence. But one conclusion can be derived from the different titles and the situation and wants of the parties. Perry, the father of the present complainants who come into the case as his heirs, wanted to add to the width of his premises a strip already belonging to him over which Knight, the respondent, had in common •with him a right of passage. On the other hand the respondent needed for his premises a right of passage in another place over Perry’s land where he then had no right to pass. So an exchange of interests became desirable and was arranged between the owners. Perry was to convey a new right of passage, and Knight was to surrender the old one ; the result of which would be that Knight would have a way in a new location, and Perry would have the old way blocked up. It was *188merely the change of location of the respondent’s passage way around his premises. While the exchange was beneficial to both parties, it was quite indispensable to the respondent, because it carried him around to certain land in the rear of his store to which before this time he had no access from the street on which his structures and also those of Perry were situated.
It is not difficult to understand how the deed from Perry, in effectuating the contemplated exchange, came to be erroneously made. In the deed from Perry to Knight a passage was granted over the new territory, reserving a right of passage to Perry in common with Knight over the same premises. Now the scrivener in writing the deed from Perry to Knight inserted a release of a right of way which Knight had upon Perry’s other land, and then added the same kind of reservation to Knight which in Perry’s deed had been made to Perry. Whilst the reservation was right in the one deed it was wrong in the other. The deed from Knight conveys a right and then reserves and takes away precisely the same right that is first conveyed. The intention was for Perry to give one right of way to Knight, in consideration of which Knight was to give up to Perry another right of way ; whilst, as the deeds were written, Knight conveyed in effect nothing, but gets two distinct rights of way across his neighbor’s premises instead of one. The respondent does not really pretend that the deed, as it stands, executes the intention of the parties, but he opposes such a reformation of the deed as the complainants ask for. His contention is not supported by the facts or law of the case.
Objection is taken to the bill that it is not definite enough. The objection is hardly tenable.

Decree below affirmed with costa.

Walton, Yirgin, Libbey, Foster and Haskell, JJ., concurred.